UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6355


DONALD DURRANT FARROW,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; CLERK JOHN DOE, Clerk of Superior
Court; JUDGE JOHN DOE, Resident Superior Court Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03100-D)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Durrant Farrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald     Durrant   Farrow      appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have      reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Farrow v. North Carolina, No. 5:13-ct-03100-D (E.D.N.C.

Feb. 18, 2014).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented     in   the

materials       before    this   court    and    argument      would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2